FILED: APRIL 5, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
Respondent on Review,
	v.
JANIS ELLEN McCAIN,
Petitioner on Review.
(CC 94CR0190TM; CA A85562; SC S42916)
	On petition for review filed January 3, 1996.*
	James N. Varner, Deputy Public Defender, Salem, filed the petition for review.  With
him on the petition was Sally L. Avera, Public Defender.
	No response contra.
	Before Carson, Chief Justice, and Gillette, Durham, and De Muniz, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the Court of Appeals is vacated. 
The case is remanded to the Court of Appeals for further consideration in light of State v.
Fleetwood, 331 Or 511, 16 P3d 503 (2000).
	*Appeal from Deschutes County Circuit Court, Alta J. Brady, Judge. 138 Or App 189, 906 P2d 870 (1995).
	**Kulongoski, Leeson, and Riggs, JJ., did not participate in the consideration or
decision of this case.